Citation Nr: 1028108	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  08-09 644	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for lung cancer/bronchiogenic 
cancer.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Megan L. Engebretson


INTRODUCTION

The Veteran had active service from July 1957 to March 1965.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks entitlement to service connection for lung 
cancer/bronchiogenic cancer.  The Veteran contends that his 
condition was caused by his active service.  In his Form 9, the 
Veteran stated that he was exposed to radiation and asbestos in 
service.  He also states that a doctor told him his cancer was 
caused by radiation exposure.

The Board notes that VA is required to make reasonable efforts to 
help a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1) (West 2009); 38 C.F.R. § 3.159(c)(1) (2009).  The 
Veteran's service personnel records have not been associated with 
the claims file.  These records are necessary to obtain a full 
picture of the Veteran's active service.  Additionally, the 
record does not contain a record of a doctor associating the 
Veteran's cancer with his active service.  On remand, the Veteran 
should be asked to identify this doctor and the record should be 
associated with the claims file.

Further, the Veteran should be asked to give a more detailed 
explanation of the circumstances surrounding his exposure to 
radiation and asbestos.  He should provide as much detail as 
possible, including dates and locations of exposure.  After the 
Veteran has provided this information, the AMC should attempt to 
acquire Federal documents that may substantiate the Veteran's 
claimed radiation and asbestos exposure


Accordingly, the case is REMANDED to the AMC for the following 
action:

1.  Use all available resources, to include 
the assistance of the National Personnel 
Records Center (NPRC) or other agencies as 
appropriate, to attempt to obtain and 
associate with the claims folder outstanding 
service personnel records relating to the 
Veteran's active service. 
 
2.  Contact the Veteran and request that he 
identify the names, addresses, and 
approximate dates of treatment for all health 
care providers, VA and private, who may 
possess additional records pertinent to his 
claim.  Attempt to obtain and associate with 
the claims folder any medical records 
identified by the Veteran following the 
receipt of any necessary authorizations from 
the Veteran. 
 
3.  The Veteran should be asked to 
specifically identify the dates and locations 
where he was exposed to radiation and/or 
asbestos during his active service.  The AMC 
should then complete any steps deemed 
necessary to verify the Veteran's claimed 
exposure, such as contacting the NPRC. 
 
4.  Thereafter, the AMC should readjudicate 
the Veteran's claim. If the benefit sought on 
appeal remains denied, the appellant should 
be provided a supplemental statement of the 
case and an appropriate period of time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


